TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00706-CV



                                         H. B., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-21-006937, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                                            ORDER


PER CURIAM

                Appellant H.B. filed her notice of appeal on November 2, 2022. The appellate

record was complete on November 21, 2022, making appellant’s brief due by December 12, 2022.

On December 1, 2022, counsel for appellant filed a motion for a twenty-day extension of time to

file appellant’s brief.

                The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Gregory Sherwood to file

appellant’s brief no later than January 2, 2023. If the brief is not filed by that date, counsel may

be required to show cause why he should not be held in contempt of court.
              It is ordered on December 7, 2022.



Before Chief Justice Byrne and Justices Triana and Smith




                                              2